EXHIBIT 10.35a
EXHIBIT A-1
FORM OF BORROWER’S IN-HOUSE COUNSEL’S OPINION
Attached

 



--------------------------------------------------------------------------------



 



May 2, 2007
To each of the Agents and the
Lenders party to the Financing
Agreement referenced below

  Re:    Chemed Corporation

Ladies and Gentlemen:
          I am General Counsel to Chemed Corporation, a Delaware corporation
(the “Borrower”), and in such capacity have acted as counsel to the Borrower and
the subsidiaries of the Borrower identified on Schedule I hereto (the
“Subsidiaries” and together with the Borrower, collectively, the “Loan
Parties”), in connection with the Credit Agreement of even date herewith (the
“Credit Agreement”), by and among the Borrower, the lenders party thereto (each
a “Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, N.A. (in
such capacity, the “Administrative Agent”). This opinion is being delivered to
you pursuant to Section 4.1.5(a) of the Credit Agreement. All capitalized terms
used and not defined herein have the same meanings herein as set forth in the
Credit Agreement.
          In that connection, I have examined, caused the examination of, or am
otherwise familiar with, originals, or copies certified or otherwise identified
to my satisfaction, of such documents, corporate records and other instruments
as I have deemed necessary or appropriate for purposes of this opinion,
including (i) the Credit Agreement, (ii) the Pledge and Security Agreement,
(iii) the Guaranty Agreement and (iv) charter and by-laws or other formation
documents, as applicable, for each Loan Party. The documents described in
clauses (i), (ii) and (iii) and of the immediately preceding sentence are
sometimes referred to as the “Specified Loan Documents”. I have also relied,
with respect to certain factual matters, on the representations and warranties
of each Loan Party contained in the Specified Loan Documents and have assumed
compliance by each Loan Party with the terms of the Specified Loan Documents.
          In rendering my opinion, I have assumed (i) the due authorization of
the Specified Loan Documents by all parties thereto other than the Subsidiaries
incorporated in states other than the State of Delaware that are identified on
Schedule II hereto (the “Non-Delaware Subsidiaries”) and (ii) each party to the
Specified Loan Documents (other than the Non-Delaware Subsidiaries) has the full
power, authority and legal right to enter into and perform its obligations under
the Specified Loan Documents to which it is a party.
          Based upon the foregoing, and subject to the qualifications
hereinafter set forth, I am of the opinion that:

 



--------------------------------------------------------------------------------



 



          1. Each of the Non-Delaware Subsidiaries (other than Vitas Healthcare
of Texas, L.P.) has all requisite corporate power and authority to conduct its
business as now conducted and to execute and deliver each Specified Loan
Document to which it is a party, and to consummate the transactions contemplated
by the Specified Loan Documents to which it is a party. Vitas Healthcare of
Texas, L.P. has the limited liability partnership power and authority to conduct
its business as now conducted and to execute and deliver each Specified Loan
Document to which it is a party, and to consummate the transactions contemplated
by the Specified Loan Documents to which it is a party. Each of the Non-Delaware
Subsidiaries is in good standing in the laws of its respective State of
Incorporation (as identified on Schedule II hereto).
          2. Each Loan Party is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary, except in jurisdictions where the
absence of any such qualification could not reasonably be expected to result in
a Material Adverse Effect.
          3. The execution and delivery by each Loan Party of each Specified
Loan Document to which such Loan Party is a party, as applicable, and the
performances by such Loan Party of its obligations thereunder, (a) have been
duly authorized by all necessary corporate action, limited partnership action or
limited liability company action, as applicable, and (b) do not contravene its
charter or by-laws or other formation documents, as applicable.
          4. The execution and delivery by each Loan Party of each Specified
Loan Document to which it is a party and the performances by such Loan Party of
its obligations thereunder, (a) do not violate the terms of any indenture,
mortgage, deed of trust, loan agreement, lease agreement or any other agreement
known to me to which it or any of its properties may be bound and the violation
of which could reasonably be expected to have, singly or in the aggregate, a
Material Adverse Effect and (b) do not result in the creation of any lien,
security interest or other charge or encumbrance upon or with respect to any of
its properties pursuant to the terms of any contractual restriction binding on
it or any of its properties that could reasonably be expected to have, singly or
in the aggregate, a Material Adverse Effect, other than pursuant to or as
permitted by the Loan Documents. My opinion does not extend to compliance by any
Loan Party with the Senior Unsecured Indenture Documents or any financial ratio
or limitation in any contractual restriction expressed as a dollar amount (or an
amount expressed in another currency) or to performance under any contractual
restriction in the Specified Loan Documents to the extent it restricts actions
required under the agreements in clause (a) of the preceding sentence.
          5. Each Specified Loan Document has been duly executed and delivered
by each Loan Party which is a party thereto.
          6. The securities described on Schedule III (the “Pledged Securities”)
have been duly authorized and validly issued, are fully paid and nonassessable
and the Pledge and Security Agreement accurately identifies the Pledged
Securities.
          7. To my knowledge, there is no pending or threatened action, suit or
proceeding involving any Loan Party before any court or other Governmental
Authority or any arbitrator that could reasonably be expected to have a Material
Adverse Effect.

 



--------------------------------------------------------------------------------



 



          8. No authorization, approval or other action by, and no notice to,
consent of, order of or filing with, any United States Federal or Florida, Iowa,
Massachusetts, Nevada, Ohio or Texas governmental authority is required to be
made or obtained by any of the Non-Delaware Subsidiaries in connection with the
execution, delivery and performance by any Non-Delaware Subsidiary of the
Specified Loan Documents to which it is a party, other than (i) such reports to
United States governmental authorities regarding international capital and
foreign currency transactions as may be required pursuant to 31 C.F.R. Part 128,
(ii) those that have been made or obtained and are in full force and effect or
as to which the failure to be made or obtained or to be in full force and effect
should not result, individually or in the aggregate, in a material adverse
effect on Borrower and its Subsidiaries, taken as a whole, (iii) such
registrations, filings and approvals under Federal or state laws as may be
necessary in connection with the exercise of remedies or sale of collateral or
the granting of additional security interests or guarantees pursuant to the
Specified Loan Documents, (iv) such registrations, filings or approvals that are
required in order to perfect or record security interests granted under the
Specified Loan Documents and (v) such registrations, filings and approvals that
may be required because of the legal or regulatory status of any Lender or
because of any other facts specifically pertaining to any Lender.
          9. No Loan Party is required to register as an “investment company” as
such term is defined in the Investment Company Act of 1940.
          I understand that you are satisfying yourselves as to the status under
Section 548 of the Bankruptcy Code and applicable state fraudulent conveyance
laws of the obligations of the Loan Parties under the Loan Documents and I
express no opinion thereon. I also express no opinion as to the application or
effect of any health care laws or regulations to which Vitas Healthcare
Corporation or any of its subsidiaries is subject or the necessity of any
authorization, approval or action by, or any notice to, consent of, order of, or
a filing with, any Governmental Authority pursuant to any such laws or
regulations.
          I am admitted to practice only in the State of Ohio and I express no
other opinion as to matters governed by any laws other than the laws of
Delaware, Florida, Iowa, Massachusetts, Nevada, Ohio and Texas and the Federal
law of the United States of America.

 



--------------------------------------------------------------------------------



 



     My opinion is rendered only to the Administrative Agent and the Lenders
under the Credit Agreement and is solely for their benefit in connection with
the above transactions. In addition, I hereby consent to reliance on this
opinion by a permitted assign of a Lender’s interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 90th day
after the date of this opinion. I am opining as to the matters herein only as of
the date hereof, and, while you are authorized to deliver copies of this opinion
to such permitted assigns and they are permitted to rely on this opinion, the
rights to do so do not imply any obligation on my part to update this opinion.
This opinion may not be relied upon by any other person or for any other purpose
or used, circulated, quoted or otherwise referred to for any other purpose.
Very truly yours,

 



--------------------------------------------------------------------------------



 



Schedule I

      Loan Party   Jurisdiction of Organization
COMFORT CARE HOLDINGS CO.
  Nevada
Jet Resource, Inc.
  Delaware
ROTO-ROOTER CORPORATION
  Iowa
ROTO-ROOTER SERVICES COMPANY
  Iowa
NUROTOCO OF MASSACHUSETTS, INC.
  Massachusetts
Consolidated HVAC, Inc.
  Ohio
Roto-Rooter Group, Inc.
  Delaware
R.R. UK, Inc.
  Delaware
ROTO-ROOTER DEVELOPMENT COMPANY
  Delaware
Vitas Healthcare Corporation
  Delaware
VITAS Healthcare Corporation of Arizona
  Delaware
VITAS Healthcare Corporation of Georgia
  Delaware
Vitas Healthcare Corporation of California
  Delaware
Vitas Healthcare Corporation of Central Florida
  Delaware
Vitas Healthcare Corporation of Florida
  Florida
Vitas Healthcare Corporation of Illinois
  Delaware
VITAS HEALTHCARE CORPORATION OF OHIO
  Delaware
Vitas Healthcare Corporation Atlantic
  Delaware
Vitas Healthcare Corporation Midwest
  Delaware
VITAS HME Solutions, Inc.
  Delaware
Vitas Holdings Corporation
  Delaware
Hospice Care Incorporated
  Delaware
VITAS CARE SOLUTIONS, INC.
  Delaware
Vitas Hospice Services, L.L.C.
  Delaware
Vitas Healthcare of Texas, L.P.
  Texas

 



--------------------------------------------------------------------------------



 



Schedule II

      Non-Delaware Subsidiary   Jurisdiction of Organization
 
   
COMFORT CARE HOLDINGS CO.
  Nevada
 
   
ROTO-ROOTER CORPORATION
  Iowa
 
   
ROTO-ROOTER SERVICES COMPANY
  Iowa
 
   
NUROTOCO OF MASSACHUSETTS, INC.
  Massachusetts
 
   
Consolidated HVAC, Inc.
  Ohio
 
   
Vitas Healthcare Corporation of Florida
  Florida
 
   
Vitas Healthcare of Texas, L.P.
  Texas

 



--------------------------------------------------------------------------------



 



Schedule III

                      Shares of Common         Stock owned by the        
Grantor Subject Issuer   Grantor   to Pledge
COMFORT CARE HOLDINGS CO.
  CHEMED CORPORATION     1,000  
Jet Resource, Inc.
  CHEMED CORPORATION     1,000  
Roto-Rooter Group, Inc.
  CHEMED CORPORATION     1,000  
ROTO-ROOTER DEVELOPMENT
COMPANY
  ROTO-ROOTER CORPORATION     1,000  
ROTO-ROOTER CORPORATION
  Roto-Rooter Group, Inc.     1,000  
ROTO-ROOTER SERVICES COMPANY
  Roto-Rooter Group, Inc.     1,000  
R.R. UK, Inc.
  Roto-Rooter Group, Inc.     1000  
NUROTOCO OF MASSACHUSETTS, INC.
  ROTO-ROOTER SERVICES COMPANY     1
999  
Consolidated HVAC, Inc.
  ROTO-ROOTER SERVICES COMPANY     1,000  
Vitas Healthcare Corporation
  COMFORT CARE HOLDINGS CO.     1,000  
Vitas Healthcare Corporation of California
  Vitas Hospice Services, L.L.C.     1,000  
Vitas Healthcare Corporation of Central Florida
  Vitas Hospice Services, L.L.C.     1,000  
Vitas Healthcare Corporation of Florida
  Vitas Hospice Services, L.L.C.     100  
Vitas Healthcare Corporation of Illinois
  Vitas Hospice Services, L.L.C.     1,000  
VITAS HEALTHCARE
CORPORATION OF OHIO
  Vitas Hospice Services, L.L.C.     1,000  
VITAS HEALTHCARE
CORPORATION ATLANTIC
  Vitas Hospice Services, L.L.C.     1,000  
VITAS HEALTHCARE
CORPORATION MIDWEST
  Vitas Hospice Services, L.L.C.     1,000  
VITAS HME Solutions, Inc.
  Vitas Hospice Services, L.L.C.     1,000  
Vitas Holdings Corporation
  Vitas Hospice Services, L.L.C.     1,000  
Hospice Care Incorporated
  Vitas Hospice Services, L.L.C.     1,000  
VITAS CARE SOLUTIONS, INC.
  Vitas Hospice Services L.L.C.     1,000  
VITAS Healthcare Corporation of Georgia
  Vitas Hospice Services, L.L.C.     1,000  
VITAS Healthcare Corporation of Arizona
  Vitas Hospice Services, L.L.C.     1,000  

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CRAVATH SWAINE & MOORE LLP OPINION
Attached

 



--------------------------------------------------------------------------------



 



May 2, 2007
Chemed Corporation
Ladies and Gentlemen:
          We have acted as special New York counsel to Chemed Corporation, a
Delaware corporation (the “Borrower”), in connection with the Credit Agreement
of even date herewith (the “Credit Agreement”), among the Borrower, the lenders
party thereto (collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). This opinion is being delivered to you pursuant to Section 4.1.5(b) of
the Credit Agreement. Capitalized terms used but not defined herein have the
meanings assigned to them in the Credit Agreement.
          In that connection, we have examined originals, or copies certified or
otherwise identified to our satisfaction, of such documents, corporate records
and other instruments as we have deemed necessary or appropriate for purposes of
this opinion, including:
          (i) the Credit Agreement,
          (ii) the Pledge and Security Agreement, and
          (iii) the Guaranty Agreement,
The documents described in clauses (i), (ii) and (iii) of the immediately
preceding sentence are sometimes referred to herein as the “Agreements”. We have
also relied, with respect to certain factual matters, on the representations and
warranties of each Credit Party contained in the Agreements and have assumed
compliance by each Credit Party with the terms of the Agreements.
          In rendering our opinion, we have assumed (a) the genuineness of all
signatures, (b) the due existence of each Credit Party, (c) that each Credit
Party has all necessary power, authority and legal right to execute and deliver
the Agreements to which it is a party and to perform its obligations thereunder,
(d) the due authorization, execution and delivery of the Agreements by all
parties thereto, (e) the authenticity of all documents submitted to us as
originals, (f) the conformity to original documents of all documents submitted
to us as copies and (g) that the choice of New York law contained in the
Agreements was not qualified by giving effect to Federal laws applicable to
national banks.
          Based on the foregoing and subject to the qualifications hereinafter
set forth, we are of opinion as follows:

 



--------------------------------------------------------------------------------



 



          1. The execution and delivery by each Credit Party of the Agreements
to which it is a party, the performance by each Credit Party of its obligations
thereunder and the grant by each Grantor and Pledgor (each as defined in the
Pledge and Security Agreement) of security interests pursuant to the Pledge and
Security Agreement will not violate any law, rule or regulation of the United
States of America or the State of New York.
          2. To the extent governed by New York law, each Agreement constitutes
a legal, valid and binding obligation of each Credit Party party thereto,
enforceable against such Credit Party in accordance with its terms, subject in
each case to applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer and other similar laws relating to or affecting creditors’
rights generally from time to time in effect and to general principles of equity
(including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing), regardless of whether considered in a proceeding in
equity or at law. The foregoing opinion is subject to the following
qualifications: (i) certain provisions of the Agreements are or may be
unenforceable in whole or part under the laws of the State of New York, but the
inclusion of such provisions does not affect the validity of the Agreements or
the liens and security interests purported to be created by the Agreements, and
the Agreements contain adequate provisions for the practical realization of the
principal rights and benefits intended to be afforded thereby, (ii) insofar as
provisions contained in the Agreements provide for indemnification or
limitations on liability, the enforceability thereof may be limited by public
policy considerations, (iii) the availability of a decree for specific
performance or an injunction is subject to the discretion of the court requested
to issue any such decree or injunction and (iv) we express no opinion as to the
effect of the laws of any jurisdiction other than the State of New York where
any Lender may be located or where enforcement of the Agreements may be sought
that limit the rates of interest legally chargeable or collectible.
          3. No authorization, approval or other action by, and no notice to,
consent of, order of or filing with, any United States Federal or New York State
governmental authority is required to be made or obtained by any Loan Party in
connection with the execution, delivery and performance by any Credit Party of
the Agreements to which it is a party or the grant by each Grantor and Pledgor
of the security interests under the Pledge and Security Agreement, other than
(i) such reports to United States governmental authorities regarding
international capital and foreign currency transactions as may be required
pursuant to 31 C.F.R. Part 128, (ii) those that have been made or obtained and
are in full force and effect or as to which the failure to be made or obtained
or to be in full force and effect should not result, individually or in the
aggregate, in a material adverse effect on Borrower and its Subsidiaries, taken
as a whole, (iii) such registrations, filings and approvals under Federal or
state laws as may be necessary in connection with the exercise of remedies or
sale of collateral or the granting of additional security interests or
guarantees pursuant to the Agreements, (iv) such registrations, filings or
approvals that are required in order to perfect or record security interests
granted under the Agreements and (v) such registrations, filings and approvals
that may be required because of the legal or regulatory status of any Lender or
because of any other facts specifically pertaining to any Lender.
          4. Assuming that the Borrower complies with the provisions of the
Credit Agreement relating to the use of proceeds of the Loans, the making of the
Loans under the Credit

 



--------------------------------------------------------------------------------



 



Agreement on the date hereof does not violate Regulation T, U or X of the Board
of Governors of the Federal Reserve System.
          5. The provisions of the Pledge and Security Agreement are sufficient
to create in favor of the Administrative Agent a security interest in all right,
title and interest of each Credit Party party thereto in such of the Collateral
(as defined therein) as constitutes “accounts”, “chattel paper”, “documents”,
“equipment”, “general intangibles”, “goods”, “instruments”, “inventory” and
“investment property” within the meaning of the Uniform Commercial Code of the
State of New York as in effect on the date hereof (the “New York UCC”) (such of
the Collateral being hereinafter referred to as the “Specified UCC Collateral”),
to the extent that the creation of security interests in the Specified UCC
Collateral is governed by the New York UCC.
          6. Upon delivery to and the continued possession by the Administrative
Agent, in each case in the State of New York, of all certificates evidencing the
securities described in Annex I hereto and pledged on the date hereof under the
Pledge and Security Agreement that constitute certificated securities within the
meaning of Article 8 of the New York UCC (the “Pledged Certificates”), issued or
endorsed in the name of the Administrative Agent or in blank or together with
stock powers properly executed in the name of the Administrative Agent or in
blank with respect thereto, the security interest in favor of the Administrative
Agent for the benefit of the Holders of Secured Obligations in such Pledged
Certificates will be perfected. The security interest in such Pledged
Certificates will be prior to any security interest, lien, charge or encumbrance
that must be perfected by possession or filing under the New York UCC, to the
extent that the creation and perfection of security interests in such Pledged
Certificates is governed by the New York UCC.
          The opinion expressed in this paragraph 6 is based on the assumption
that the Administrative Agent has obtained control (for purposes of Article 9 of
the New York UCC) of, and the Holders of Secured Obligations have acquired their
security interest in, the Pledged Certificates for value. For purposes of the
foregoing sentence, the term “value” shall have the meaning given to such term
in the New York UCC.
          7. Our opinions expressed in paragraphs 5 and 6 are further qualified
as follows:
     1. we express no opinion as to (i) rights in or title to the Pledged
Certificates or any Collateral held by any Credit Party or (ii) the completeness
or accuracy of the description in such documents of any Collateral;
     2. we express no opinion as to the creation or perfection of any security
interests (i) in any item of Collateral other than (as to creation and
perfection) the Pledged Certificates and (as to creation) the Specified UCC
Collateral or (ii) in any item of Collateral that is expressly excluded from the
application of the New York UCC pursuant to Section 9-109 thereof;
     3. we express no opinion as to the perfection of any security interest in
any “proceeds” (as such term is defined in the New York UCC) and note that the
creation and

 



--------------------------------------------------------------------------------



 



perfection of any such interest is limited to the extent set forth in
Section 9-315 of the New York UCC;
     4. except as specifically set forth in paragraph 6, we express no opinion
as to the priority of any security interest created under the Agreements, and we
express no opinion in paragraph 6 as to the relative priority of the security
interest in the Pledged Certificates as against (i) any claim or lien in favor
of the United States of America or any agency or instrumentality thereof
(including, without limitation, Federal tax liens and liens under Title IV of
the Employee Retirement Income Security Act of 1974, as amended), (ii) the claim
of a lien creditor to the extent set forth in Section 9-317 or 9-323 of the New
York UCC or (iii) another secured party with a perfected security interest in
other property of any Credit Party to the extent any item of Collateral
constitutes proceeds of such other creditor’s property to the extent set forth
in Section 9-322 of the New York UCC or (iv) in the case of certificated
securities, negotiable documents or instruments (as defined in
Section 9-102(a)(47) of the New York UCC), another secured party with a security
interest perfected without filing or the taking of possession to the extent set
forth in Section 9-312(e) of the New York UCC ;
     5. in the case of property that becomes Collateral after the date hereof,
Section 552 of Title 11 of the United States Code (the “Bankruptcy Code”) limits
the extent to which property acquired by a debtor after the commencement of a
case under the Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case;
     6. we express no opinion as to the validity or enforceability of any
security interest in goods (as defined in the New York UCC) that have been
bought by a buyer in the ordinary course of business (as defined in
Section 1-201 of the New York UCC);
     7. we express no opinion regarding any copyrights, patents, trademarks,
service marks or other intellectual property, the proceeds thereof, or money due
with respect to the lease, license or use thereof except to the extent Article 9
of the New York UCC may be applicable to the foregoing, and we express no
opinion as to the effect of any Federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein;
     8. we express no opinion as to security interests in any item of collateral
subject to any restriction on or prohibition against assignment or transfer
contained in or otherwise applicable to such item of collateral or any contract,
agreement, license, permit, security, instrument or document constituting,
evidencing or relating to such item, except to the extent that any such
restriction or prohibition is rendered ineffective pursuant to any of
Sections 9-406 through 9-409, inclusive, of the New York UCC. We note that even
though the New York UCC may render such a restriction or prohibition ineffective
for purposes of creation or perfection of a security interest, nonetheless, in
many cases, such a security interest may represent only limited rights in the
related items of collateral and be subject to various restrictions (including
restrictions on rights of use, assignment and enforcement); and

 



--------------------------------------------------------------------------------



 



     9. we express no opinion as to any Collateral constituting claims against
any government or governmental agency, including any Collateral that is subject
to the Federal Assignment of Claims Act.
          We express no opinion herein as to any provision in any Agreement that
(a) relates to the subject matter jurisdiction of any Federal court of the
United States of America, or any Federal appellate court, to adjudicate any
controversy related to the Agreements (such as the provision found in
Section 15.2 of the Credit Agreement), (b) contains a waiver of an inconvenient
forum (such as the provision found in Section 15.2 of the Credit Agreement),
(c) relates to a right of setoff in respect of purchases of interests in loans
(such as the provision found in Section 11.2 of the Credit Agreement) or with
respect to parties that may not hold mutual debts (such as the provision found
in Section 11.1 of the Credit Agreement), (d) provides for liquidated damages,
(e) relates to the waiver of rights to jury trial (such as the provision found
in Section 15.3 of the Credit Agreement), (f) relates to governing law to the
extent that it purports to affect the choice of law governing perfection and the
effect of perfection and non-perfection of security interests or (h) relates to
any arrangement or similar fee payable to any arranger (including the Arranger
and the Administrative Agent) of the commitments or loans under the Credit
Agreement or any fee not set forth in the Agreements. We also express no opinion
as to (v) the enforceability of the provisions of any Agreement to the extent
that such provisions constitute a waiver of illegality as a defense to
performance of contract obligations or any other defense to performance which
cannot, as a matter of law, be effectively waived, (w) whether a state court
outside the State of New York or a Federal court of the United States would give
effect to the choice of New York law provided for in the Agreements, (x) with
respect to any Credit Party organized under the laws of the State of Delaware,
the effect of any provision in the certificate of incorporation of such Credit
Party of the type permitted by Section 102(b)(2) of the General Corporation Law
of the State of Delaware, (y) the effect of qualifying the choice of New York
law by giving effect to Federal laws applicable to national banks or (z) the
application or effect of any laws or regulations relating to the provision of
healthcare products or services to which Vitas Healthcare Corporation or any
Credit Party or any of its subsidiaries is subject or the necessity of any
authorization, approval or action by, or any notice to, consent of, order of, or
a filing with, any Governmental Authority pursuant to any such laws or
regulations.
          We understand that you are satisfying yourselves as to the status
under Section 548 of the Bankruptcy Code and applicable state fraudulent
conveyance laws of the obligations of each Credit Party and the security
interests of the Agent and the Lenders under the Agreements, and we express no
opinion thereon.
          We are admitted to practice only in the State of New York, and we
express no opinion as to matters governed by any laws other than the laws of the
State of New York and the Federal law of the United States of America. Our
opinions relating to security interests are limited to Article 8 and Article 9
of the New York UCC and do not address (i) laws of jurisdictions other than New
York, and laws of New York except for Article 8 or Article 9, as the case may
be, (ii) collateral of a type not subject to Article 8 or Article 9 of the New
York UCC, (iii) what law governs perfection and the effect of perfection or
non-perfection of such security interests or (iv) the effect, if any, of laws of
jurisdictions other than New York on the creation, perfection or priority of
such security interests.

 



--------------------------------------------------------------------------------



 



          This opinion is rendered only to the Administrative Agent and the
Lenders under the Credit Agreement and is solely for their benefit in connection
with the above transactions. In addition, we hereby consent to reliance on this
opinion by a permitted assign of a Lender’s interest in the Credit Agreement,
provided that such permitted assign becomes a Lender on or prior to the 90th day
after the date of this opinion. We are opining as to the matters herein only as
of the date hereof, and, while you are authorized to deliver copies of this
opinion to such permitted assigns and they are permitted to rely on this
opinion, the rights to do so do not imply any obligation on our part to update
this opinion. This opinion may not be relied upon by any other person or for any
other purpose or used, circulated, quoted or otherwise referred to for any other
purpose.
Very truly yours,
JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders
under the Pledge and Security
Agreement referred to above,
JPMorgan Chase Bank, N.A., as Administrative
Agent under the Credit Agreement
referred to above, and each of the lending
and other financial institutions
party to the Credit Agreement
In care of:
   JPMorgan Chase Bank, N.A.
      8044 Montgomery Road, Floor 3
         Cincinnati, OH 45236

 



--------------------------------------------------------------------------------



 



Annex I

              Issuer   Loan Party   Certificate Number
COMFORT CARE HOLDINGS CO.
  CHEMED CORPORATION     1  
Jet Resource, Inc.
  CHEMED CORPORATION     1  
Roto-Rooter Group, Inc.
  CHEMED CORPORATION     2  
ROTO-ROOTER DEVELOPMENT
COMPANY
  ROTO-ROOTER CORPORATION     1  
ROTO-ROOTER CORPORATION
  Roto-Rooter Group, Inc.     2  
ROTO-ROOTER SERVICES
COMPANY
  Roto-Rooter Group, Inc.     226  
R.R. UK, Inc.
  Roto-Rooter Group, Inc.     1  
NUROTOCO OF MASSACHUSETTS, INC.
  ROTO-ROOTER SERVICES
COMPANY     1
2  
Consolidated HVAC, Inc.
  ROTO-ROOTER SERVICES
COMPANY     2  
Vitas Healthcare
Corporation
  COMFORT CARE HOLDINGS CO.        
Vitas Healthcare Corporation of California
  Vitas Hospice Services, L.L.C.     2  
Vitas Healthcare Corporation of Central Florida
  Vitas Hospice Services, L.L.C.     2  
Vitas Healthcare Corporation of Florida
  Vitas Hospice Services, L.L.C.     4  
Vitas Healthcare Corporation of Illinois
  Vitas Hospice Services, L.L.C.     1  
VITAS HEALTHCARE
CORPORATION OF OHIO
  Vitas Hospice Services, L.L.C.     2  
VITAS HEALTHCARE
CORPORATION ATLANTIC
  Vitas Hospice Services, L.L.C.     2  
VITAS HEALTHCARE
CORPORATION MIDWEST
  Vitas Hospice Services, L.L.C.     1  
VITAS HME Solutions, Inc.
  Vitas Hospice Services, L.L.C.     2  
Vitas Holdings Corporation
  Vitas Hospice Services, L.L.C.     3  
Hospice Care Incorporated
  Vitas Hospice Services, L.L.C.     2  
VITAS CARE SOLUTIONS, INC.
  Vitas Hospice Services L.L.C.     1  
VITAS Healthcare Corporation of Georgia
  Vitas Hospice Services, L.L.C.     5  
VITAS Healthcare Corporation of Arizona
  Vitas Hospice Services, L.L.C.     1  

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF RICHARDS, LAYTON & FINGER, P.A. OPINION
Attached

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE

To:     The Lenders under the
Credit Agreement described below

          This Compliance Certificate is furnished pursuant to that certain
Credit Agreement, dated as of May [__], 2007 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Chemed Corporation, a Delaware corporation, as the Borrower
(the “Borrower”), certain financial institutions from time to time party thereto
as lenders (the “Lenders”) and JPMorgan Chase Bank, National Association, as
Administrative Agent for itself and the other Lenders (the “Administrative
Agent”). Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.
          THE UNDERSIGNED HEREBY CERTIFIES THAT:
          1. I am the duly elected __________ of the Borrower;1 and
          2. Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with certain covenants of the
Credit Agreement, all of which data and computations are true and correct.
          The foregoing certifications, together with the computations set forth
in Schedule I hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this ___ day of
__________, 20__.

            CHEMED CORPORATION, as the Borrower
      By:           Name:           Title:   [Chief Financial
Officer][Treasurer]     

 

1   Per Section 6.1.3 of the Credit Agreement, this certificate is to be
completed and executed by the chief financial officer or treasurer.

B-1



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
Compliance as of _________ ___, 20___ (the “Compliance Date”) with
Provisions of Sections [6.20], [6.21], [6.22], [6.23] and [6.26] of the Credit
Agreement

I.   FINANCIAL COVENANTS   A.   LEVERAGE RATIO (Section 6.20)

              (1)   Consolidated Funded Indebtedness    
 
           
 
  (a)   Consolidated Indebtedness (includes only amounts classified on balance
sheet as long-term Indebtedness)   $___________
 
           
 
  (b)   Stated or face amount of all Letters of Credit (other than Letters of
Credit to the extent collateralized by cash or Cash Equivalent Instruments) +  
$___________
 
           
 
  (c)   Consolidated Funded Indebtedness (sum of (a) plus (b))   $___________
 
            (2)   Consolidated EBITDA    
 
           
 
  (a)   Consolidated Net Income from continuing operations   $___________
 
           
 
  (b)   Consolidated Interest Expense +   $___________
 
           
 
  (c)   Expense for taxes paid or accrued +   $___________
 
           
 
  (d)   Depreciation +  $___________
 
           
 
  (e)   Amortization expense of the Borrower and its consolidated Subsidiaries
(including amortization recorded in connection with the application of Financial
Accounting Standard No. 142 (Goodwill and Other Intangibles)) +  $___________
 
           
 
  (f)   Dividends, distributions and payments under any employee stock award or
incentive plans plus any employment taxes, cash fringes and employee benefit
charges payable in connection therewith +  $___________

B-2



--------------------------------------------------------------------------------



 



             
 
  (g)   All other non-cash charges of the Borrower and its consolidated
Subsidiaries (excluding any such non-cash charge to the extent it represents an
accrual of or reserve for cash expenditures in any future period) + 
$___________
 
           
 
  (h)   Interest income and non-cash items of income of the Borrower and its
consolidated Subsidiaries -  $___________
 
           
 
  (i)   The aggregate amount of the awards remitted by the Borrower to its
senior management under the current Multi-Year Management Incentive Plans
(provided that no more than $5,000,000 of cash compensation, payments or awards
remitted to senior management shall be included in this calculation) + 
$___________
 
           
 
  (j)   Non-cash charges arising from compensation expense as a result of
Financial Accounting Standards Board Statement 123R, “Share Based Payments” + 
$___________
 
           
 
  (k)   Any loss incurred by the Borrower as a result of the early
extinguishment of Indebtedness, including in connection with redemption of the
Senior Unsecured Notes +  $___________
 
           
 
  (l)   All non-recurring costs and expenses incurred in connection with the
consummation of any Permitted Acquisition, Investment, asset disposition,
issuance or repayment of debt, issuance of equity securities refinancing
transaction or amendment or modification of any debt instrument (in each case,
including any such transaction consummated prior to the Closing Date and any
such transaction undertaken but not yet completed) and any non-recurring charges
or non-recurring costs incurred as a result of such transaction, including all
such costs, expenses and charges in connection with the Convertible Note
Offering and the redemption, and refinancing pursuant to the Credit Agreement,
of the Senior Unsecured Notes +  $___________
 
           
 
  (m)   Yellow Pages Advertising Expense +  $___________

B-3



--------------------------------------------------------------------------------



 



             
 
  (n)   Up to $25,000,000 in respect of litigation costs and expenses (including
settlement amounts) related to matters settled prior to the Closing Date and
matters disclosed in the Borrower’s Form 10-Q Quarterly report filed with the
SEC for the fiscal quarter ended March 31, 2007 +  $___________
 
           
 
  (o)   Consolidated EBITDA =  $___________
 
            (3)   Leverage Ratio (Ratio of A(1)(c) to A(2)(o))   _______to1.00
 
            (4)   Maximum Leverage Ratio for any fiscal quarter is required to
be equal to or less than the ratio set forth below opposite the final day of
such Fiscal Quarter:    

      Fiscal Quarter Ending   Maximum Leverage Ratio
 
   
As of the Closing Date
  3.75 to 1.00
June 30, 2007
  3.75 to 1.00
September 30, 2007
  3.75 to 1.00
December 31, 2007
  3.75 to 1.00
March 31, 2008
  3.75 to 1.00
 
   
Each fiscal quarter thereafter
  3.50 to 1.00

B.   FIXED CHARGE COVERAGE RATIO (Section 6.21)

             
(1)
           
 
           
 
  (a)   Consolidated EBITDA (A(2)(o) above)   $___________
 
           
 
  (b)   Consolidated Capital Expenditures -  $___________
 
           
 
  (c)   Total:   $___________
 
           
(2)
           
 
           
 
  (a)   Consolidated Interest Expense   $___________
 
           
 
  (b)   Consolidated Current Maturities (including, without limitation,
Capitalized Lease Obligations) +  $___________

B-4



--------------------------------------------------------------------------------



 



             
 
  (c)   Cash dividends paid on equity interests of the Borrower +  $___________
 
           
 
  (d)   Expenses for cash income taxes paid +  $___________
 
           
 
  (e)   Total:   $___________
 
            (3)   Fixed Charge Coverage Ratio (Ratio of B(1)(c) to B(2)(e))  
________ to1.00
 
            (4)   Fixed Charge Coverage Ratio for any Fiscal Quarter is required
to be equal to or greater than 1.50 to 1.00.    

C.   MINIMUM CONSOLIDATED NET WORTH (Section 6.22)

              (1)   Closing Date Net Worth Amount    
 
           
 
  (a)   The aggregate amount paid to repurchase the Borrower’s capital stock
during the period beginning on the Closing Date and ended on the six-month
anniversary thereof (or, if earlier, on the Compliance Date)   $___________
 
           
 
  (b)   The excess of $350,000,000 over the lesser of $100,000,000 and (a)  
$___________
 
            (2)   50% of the sum of Consolidated Net Income (if positive) earned
in each fiscal quarter beginning with the fiscal quarter ending on June 30, 2007
  $___________
 
            (3)   Minimum Consolidated Net Worth (the sum of C(1)(b) and C(2)):
  $___________
 
            (4)   State whether Consolidated Net Worth was equal to or greater
than C(3) (Consolidated Net Worth is required to be greater than or equal to
item C(3) at the Compliance Date)   Yes/No 

II.   OTHER MISCELLANEOUS PROVISIONS   A.   OPERATING LEASES (Section 6.23)

              (1)   The annual aggregate amount of liabilities of the Borrower
and its Subsidiaries under Operating Leases, synthetic leases or tax ownership
operating leases (not to exceed $30,000,000)   $___________

B.   CREDIT PARTIES’ ASSET VALUE (Section 6.26)

              (1)   Credit Parties’ Asset Value (not to be less than
$700,000,000 at the end of any fiscal quarter)   $___________

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, without limitation, any letters of credit,
guaranties and swingline loans included in such facilities and, to the extent
permitted to be assigned under applicable law, all claims (including without
limitation contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity), suits, causes of action and any other
right of the Assignor against any Person whether known or unknown arising under
or in connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

             
1.
  Assignor:        
 
           
 
           
2.
  Assignee:       [and is an Affiliate/Approved
 
           
 
      Fund of [identify Lender]2]    
 
           
3.
  Borrower:   Chemed Corporation    
 
           
 
           
4.
  Agent:   JPMorgan Chase Bank, National Association   as the Administrative
Agent under the Credit Agreement
 
           
 
            5.   Credit Agreement:      The Credit Agreement dated as of May
[__], 2007 among the

 

2   Select as applicable.

C-1



--------------------------------------------------------------------------------



 



         
 
      Borrower, the Lenders, and the Administrative Agent.
 
       
6.
  Assigned Interest:    

                              Aggregate Amount of   Amount of        
Commitment/Loans   Commitment/Loans   Percentage Assigned of Facility Assigned  
for all Lenders*   Assigned*   Commitment/Loans3
____________4
  $       $         _______ %
____________
  $       $         _______ %
____________
  $       $         _______ %

         
7.
  Trade Date:   ________________________5

Effective Date: ____________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE
ADMINISTRATIVE AGENT.]
     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:                ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

[Consented to and]6 Accepted:

          JPMORGAN CHASE BANK, National Association, as Administrative Agent
      By:           Title:               

 

*   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.   3
  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.   4   Fill in the appropriate terminology for the types
of facilities under the Credit Agreement that are being assigned under this
Agreement.   5   Insert if satisfaction of minimum amounts is to be determined
as of the Trade Date.   6   To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

C-2



--------------------------------------------------------------------------------



 



[Consented to:]7

          [CHEMED CORPORATION,
as Borrower]
      By:           Title:               

 

7   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

C-3



--------------------------------------------------------------------------------



 



ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby. Neither the Assignor nor any of its officers, directors,
employees, agents or attorneys shall be responsible for (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency, perfection, priority, collectibility,
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document,
(v) inspecting any of the property, books or records of the Borrower, or any
guarantor, or (vi) any mistake, error of judgment, or action taken or omitted to
be taken in connection with the Loans or the Loan Documents.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) from
and after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iii) agrees that its payment
instructions and notice instructions are as set forth in Schedule 1 to this
Assignment and Assumption, (iv) confirms that none of the funds, monies, assets
or other consideration being used to make the purchase and assumption hereunder
are “plan assets” as defined under ERISA and that its rights, benefits and
interests in and under the Loan Documents will not be “plan assets” under ERISA,
(v) agrees to indemnify and hold the Assignor harmless against all losses, costs
and expenses (including, without limitation, reasonable attorneys’ fees) and
liabilities incurred by the Assignor in connection with or arising in any manner
from the Assignee’s non-performance of the obligations assumed under this
Assignment and Assumption, (vi) it has received a copy of the Credit Agreement,
together with copies of financial statements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (vii) attached as Schedule 1 to this Assignment and Assumption is
any documentation required to be delivered by the Assignee with respect to its
tax status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in

C-4



--------------------------------------------------------------------------------



 



taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
          2. Payments. The Assignee shall pay the Assignor, on the Effective
Date, the amount agreed to by the Assignor and the Assignee. From and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the internal law of the State of New York.

C-5



--------------------------------------------------------------------------------



 



SCHEDULE 1
ADMINISTRATIVE QUESTIONNAIRE
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)
US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS
(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

C-6



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF LOAN/ CREDIT RELATED MONEY TRANSFER INSTRUCTIONS
To JPMorgan Chase Bank, National Association,
as Administrative Agent (the “Administrative Agent”) under the Credit Agreement
described below.

  Re:     Credit Agreement, dated as of May [__], 2007 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Chemed Corporation, a Delaware corporation, as the
Borrower (the “Borrower”), certain financial institutions party thereto as
lenders (the “Lenders”) and the Administrative Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned thereto
in the Credit Agreement.

     The Administrative Agent is specifically authorized and directed to act
upon the following standing money transfer instructions with respect to the
proceeds of Advances or other extensions of credit from time to time until
receipt by the Administrative Agent of a specific written revocation of such
instructions by the Borrower, provided, however, that the Administrative Agent
may otherwise transfer funds as hereafter directed in writing by the Borrower in
accordance with Section 13.1 of the Credit Agreement or based on any telephonic
notice made in accordance with Section 2.14 of the Credit Agreement.
Facility Identification Number(s)
 
Customer/Account Name Chemed Corporation
Transfer Funds To
 
 
For Account No.
 
Reference/Attention To
 

         
Authorized Officer (Customer Representative)
  Date ______________    
 
       
 
       
 
       
(Please Print)
  Signature    
 
       
Bank Officer Name
  Date ______________    
 
       
 
       
 
       
(Please Print)
  Signature    

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E-1
FORM OF REVOLVING LOAN NOTE

      $[__________]   [DATE]

     CHEMED CORPORATION, a Delaware corporation (the “Borrower”), promises to
pay to [LENDER] or its registered assigns (the “Lender”) [_______] DOLLARS
($[_________]) or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by the Lender to Borrower pursuant to the Credit Agreement
(as hereinafter defined), in immediately available funds at the place specified
pursuant to Article II of the Credit Agreement, together with interest on the
unpaid principal amount hereof at the rates and on the dates set forth in the
Credit Agreement. The Borrower shall pay, in Dollars, the principal of and
accrued and unpaid interest on the Revolving Loans in full on the Revolving Loan
Termination Date and shall make such mandatory payments as are required to be
made under the terms of Article II of the Credit Agreement.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of each Revolving Loan and the date and amount of each
principal payment hereunder.
     This Revolving Loan Note is one of the Notes issued pursuant to, and is
entitled to the benefits of, the Credit Agreement, dated as of May [__], 2007
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the financial
institutions from time party thereto as lenders (the “Lenders”) and JPMorgan
Chase Bank, National Association, as Administrative Agent, to which Credit
Agreement reference is hereby made for a statement of the terms and conditions
governing this Note, including the terms and conditions under which this Note
may be prepaid or its maturity date accelerated. Capitalized terms used herein
and not otherwise defined herein are used with the meanings attributed to them
in the Credit Agreement. This Note is also entitled to the benefits of the
Collateral Documents and the obligations evidenced hereby are secured by the
Liens granted under the Collateral Documents.
     This Note shall be governed by, and construed in accordance with, the
internal laws, but without regard to the conflict of law provisions, of the
State of New York, but giving effect to federal laws applicable to national
banks.

E-1-1



--------------------------------------------------------------------------------



 



            CHEMED CORPORATION, as the Borrower
      By:           Name:           Title:      

E-1-2



--------------------------------------------------------------------------------



 



         

SCHEDULE OF REVOLVING LOANS AND PAYMENTS OF PRINCIPAL
TO
REVOLVING LOAN NOTE OF CHEMED CORPORATION
[DATE]

                  Principal   Principal         Amount of   Amount   Unpaid Date
  Revolving Loan   Paid   Balance              

E-1-3



--------------------------------------------------------------------------------



 



EXHIBIT E-2
FORM OF TERM LOAN NOTE

      $[__________]   [DATE]

     CHEMED CORPORATION, a Delaware corporation (the “Borrower”), promises to
pay to [LENDER] or its registered assigns (the “Lender”) [_______] DOLLARS
($[_________]) or, if less, the aggregate unpaid principal amount of the Term
Loan made by the Lender to Borrower pursuant to the Credit Agreement (as
hereinafter defined), in immediately available funds at place specified pursuant
to Article II of the Credit Agreement, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the Credit
Agreement. The Borrower shall pay, in Dollars, the principal of and accrued and
unpaid interest on the Term Loan in full on the Term Loan Maturity Date. The
principal indebtedness evidenced hereby shall be payable in installments as set
forth in Article II of the Credit Agreement with a final installment payable on
the Term Loan Maturity Date.
     The Lender shall, and is hereby authorized to, record on the schedule
attached hereto, or to otherwise record in accordance with its usual practice,
the date and amount of the Term Loan and the date and amount of each principal
payment hereunder.
     This Term Loan Note is one of the Notes issued pursuant to, and is entitled
to the benefits of, the Credit Agreement, dated as of May [__], 2007 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the financial institutions
from time to time party thereto as lenders (the “Lenders”) and JPMorgan Chase
Bank, National Association, as Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and conditions governing
this Note, including the terms and conditions under which this Note may be
prepaid or its maturity date accelerated. Capitalized terms used herein and not
otherwise defined herein are used with the meanings attributed to them in the
Credit Agreement. This Note is also entitled to the benefits of the Collateral
Documents and the obligations evidenced hereby are secured by the Liens granted
under the Collateral Documents.
     This Note shall be governed by, and construed in accordance with, the
internal laws, but without regard to the conflict of law provisions, of the
State of New York, but giving effect to federal laws applicable to national
banks.

E-2-1



--------------------------------------------------------------------------------



 



            CHEMED CORPORATION, as the Borrower
      By:           Name:           Title:      

E-2-2



--------------------------------------------------------------------------------



 



         

SCHEDULE OF TERM LOANS AND PAYMENTS OF PRINCIPAL
TO
TERM LOAN NOTE OF CHEMED CORPORATION
[DATE]

                      Principal   Maturity   Principal         Amount of   of
Interest   Amount   Unpaid Date   Term Loan   Period   Paid   Balance          
       

E-2-3



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF OFFICER’S CERTIFICATE
OFFICER’S CERTIFICATE
          I, the undersigned, hereby certify to the “Administrative Agent” and
the “Lenders” (each as defined below) that I am the ________________ of Chemed
Corporation, a corporation duly organized and existing under the laws of the
State of Delaware (the “Borrower”). Capitalized terms used herein and not
otherwise defined herein are as defined in that certain Credit Agreement, dated
as of May [__], 2007 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among the
Borrower, the financial institutions from time to time party thereto as lenders
(the “Lenders”) and JPMorgan Chase Bank, National Association, as Administrative
Agent. Capitalized terms used herein shall have the meanings set forth in the
Credit Agreement.
          I further certify to the Administrative Agent and the Lenders, as such
officer and not individually, that, pursuant to Section 6.1.3 of the Credit
Agreement, as of the date hereof:
1. No Event of Default or Unmatured Event of Default has occurred and is
continuing [other than the following (describe the nature of the Event of
Default or Unmatured Event of Default and the status thereof)].
[2. The representations and warranties of the Borrower contained in Article V of
the Credit Agreement are true and correct in all material respects on and as of
the date of this Certificate to the same extent as though made on and as of the
date hereof except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty shall have been true and correct on and as of such earlier date.]8
[3. Other than as disclosed in public filings with the Securities and Exchange
Commission prior to the initial Credit Extension Date, no material adverse
change in the business, assets, condition (financial or otherwise), or Property
of the Borrower and its Subsidiaries, taken as a whole, has occurred since
December 31, 2006.]9
          IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the
Borrower on this ____ day of ___________, 20__.

            CHEMED CORPORATION, as the Borrower
      By:      

 

8   Bracketed language will only be included in the Officer’s Certificate
delivered on the Closing Date.   9   Bracketed language will only be included in
the Officer’s Certificate delivered on the Closing Date.

Name:
Title:

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G
LIST OF CLOSING DOCUMENTS
Attached

G-1